Citation Nr: 1759727	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 4, 2012, from March 1, 2013 to August 21, 2016, and from October 1, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's claims file was subsequently transferred to the RO in Phoenix, Arizona.

In September 2015, the Board noted that a TDIU claim had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the matter for additional development.  In April 2016, the Veteran submitted a VA Form 21-8940 indicating that his knees, back and hearing prevent him from securing or following any substantially gainful occupation.

The Veteran received a temporary 100 percent rating from January 4, 2012 to February 28, 2013 for a total left knee replacement; he also received a temporary 100 percent rating for convalescence resulting from a total left knee replacement procedure from August 22, 2016 to September 30, 2017.  Thus, in the current appeal, the claim for TDIU is moot during the periods of temporary 100 percent schedular ratings for the Veteran's periods of convalescence from knee surgeries.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001), Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

In March 2017, the Board remanded for further development, and the case has been returned for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Veteran contends that he is unable to work due to his service-connected knees and back disabilities.  In a June 2009 statement, he reported his doctor has taken him off work permanently because of his knees.  

However, the record contains conflicting medical evidence on the Veteran's employability.  

The Veteran's Social Security Administration (SSA) records reflect that he was found disabled since May 2009 due to a primary diagnosis of osteoarthrosis and allied disorder and a secondary diagnosis of migraine.  Physical residual functional capacity report shows that with the degree of the Veteran's joint abnormalities, he would not be expected to sustain greater than sedentary duties.

In a July 2009 letter, the Veteran's private physician noted the Veteran has no issues with sitting; he has pain in low back, knees and feet after a few minutes on his feet; he experiences low back pain after walking 2 to 3 minutes; lifting more than 10 lbs. causes an exacerbation of low back pain; carrying also causes low back pain; handling objects is not a problem; he wears hearing aids in his left ear due to hearing loss; his speech is normal; and he needs to stop frequently, every two hours when traveling to relieve low back pain.  On a February 2011 VA examination, the Veteran reported he was not able to climb stairs.  He did much less yard work and walked less than 1/4 mile without rest.  

However, an April 2009 VA examination report notes the Veteran's ability to work is only mildly affected by his knee and back conditions.  Further, a February 2014 VA examiner noted that the Veteran's spine and knees conditions do not impact his ability to work.  

Under these circumstances, the Board deems it necessary to obtain a medical opinion addressing the effects of the Veteran's service-connected disabilities on his employability is required to adequately decide the merits of this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the Southern Arizona VA Health Care System (VA HCS) in Tucson, Arizona, dated from July 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected disabilities, irrespective of age and any nonservice-connected disabilities.  

In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The opinion must be based on a thorough review of the evidence in the claims file, to include the Veteran's lay statement.

A complete rationale must be provided for any opinions expressed.

3.  After completing the above, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

